 



EXHIBIT 10.1
September 14, 2006
Mr. Rodney Carter
13636 Old El Camino Real
San Diego, California 92130
Dear Rodney:
On behalf of Zale Corporation, I am pleased to make you the following offer as
Group Senior Vice President, Chief Financial Officer. This letter outlines the
terms of your offer:

     
Reporting to:
  President and Chief Executive Officer
 
   
Base Compensation:
  Thirteen thousand four hundred sixty-one dollars and fifty-four cents
($13,461.54) per bi-weekly pay period which, if annualized, is equal to Three
Hundred Fifty thousand dollars ($350,000).
 
   
Signing Bonus:
  Five Hundred thousand dollars ($500,000.00) payable within 30 days of
reporting to work. If you were to leave the Company prior to one year of
service, you would repay the above amount on a pro-rated basis.
 
   
One-Time Stock Grant:
  50,000 options for shares of Zale stock with an exercise price equal to the
price at the close of market on the day you join the Company. Shares will vest
over four years at 25% on each anniversary of your award.
 
   
 
  4,000 restricted stock units that cliff vest in three years
 
   
 
  4,000 restricted stock units that cliff vest in three years based on specific
performance criteria

 



--------------------------------------------------------------------------------



 



Rodney Carter
Page Two

     
Stock Grant
for FY 2007
  25,000 options for shares of Zale stock with an exercise price equal to the
price at the close of market on the day you join the Company. Shares will vest
over four years at 25% on each anniversary of your award.
 
   
 
  2,000 restricted stock units that cliff vest in three years
 
   
 
  2,000 restricted stock units that cliff vest in three years based on specific
performance criteria
 
   
Incentive Compensation:
  You will be eligible for participation in the Company’s Annual Bonus Program
(as may be amended from time to time) at a target level of 60% of base salary,
based on achievement of our financial plan. For fiscal Year 2007 (August 1, 2006
— July 31, 2007), you will be eligible on a pro-rata basis based on your start
date. In addition, you will be eligible for participation in the Company’s Comp
Sales Bonus Plan, which for Q1, 3 and 4, you would receive 1% of your quarterly
salary for each 1% of positive quarterly comp sales; for Q2 you would receive 2%
of your quarterly salary for each 1% of positive quarterly comp sales.
 
   
Benefits:
  Participation in all benefits generally available to the Company’s Executives:

  •   Company’s medical plans   •   Medical reimbursement account ($5,000)   •  
Group life insurance   •   Executive physical   •   401(k) Savings and
Investment Plan (after one year of service)   •   Leased automobile (auto valued
at $40,000.00)   •   Financial planning service (valued at up to $7,500.00)

 



--------------------------------------------------------------------------------



 



Rodney Carter
Page Three

     
Contract:
  A specific contract will be forthcoming, which will include “Change of
Control” and Severance language as outlined below:

  •   If within two (2) years following a “Change of Control”, the Executive
terminates his employment with the Company for Good Reason or the Company
terminates the Executive’s employment for any reason other than Cause or a
Disability Event, the Company shall pay to the Executive an amount equal to
three (3) times the Executive’s Base Salary as of the date of termination and an
amount equal to three (3) times the average of the last three years’ annual
bonus.     •   Severance: if the Company terminates the Executive’s employment
without cause, the Company shall pay to the Executive an amount equal to two
(2) times the Executive’s Base Salary as of the date of termination and an
amount equal to two (2) times the average of the last three years’ annual bonus.
    •   Other benefits also apply.

     
Vacation:
  You will receive 4 weeks (160 hours) of vacation per fiscal year.
 
   
Relocation:
  If you sign a relocation agreement, we will provide the following:

  1.   Up to $7,500 one time moving allowance for incidentals, with provided
receipts.   2.   Househunting trip up to six days   3.   Reimbursement of
realtor fees up to 6% on the closing of your home in San Diego, CA.   4.   A
full pack van line move arranged by Zale Corporation of your goods in San Diego,
California.   5.   Temporary housing and storage of household goods for up to
90 days.   6.   Reimbursement of realtor fees on the closing of your new home in
Dallas.   7.   Final trip to Dallas for you and your family.   8.   Tax gross
up.

 



--------------------------------------------------------------------------------



 



Rodney Carter
Page Four
Employment at Zale is subject to the terms and conditions contained in Zale’s
Management Policies and Guidelines, and is not for a specific time and can be
terminated by you or by Zale at any time for any reason, with or without cause.
Rodney, I am delighted to extend this offer and I look forward to hearing from
you regarding your start date.

            Sincerely,
       /s/ Betsy Burton       Betsy Burton      President and
Chief Executive Officer     

Accepted:
/s/ Rodney Carter          
Rodney Carter
Dated: 9/22/2006               

 